Matthews, J.,

delivered the opinion of the court.
This is a petitory action, in which the plaintiff and intervenor, Fiske, claim titles to land adjoining a tract in *352possession of the defendant, and require a boundary to be established and fixed between the parties. A jury to whom the case was submitted, found a verdict by which the defendant was quieted in his possession of the disputed premises; and, from a judgment rendered thereon, the plaintiffs appealed_ ;
Where the de-iendanlisinpos-session, and the ncTtiflef he cannot recover.
is no judgment between61 C!the same parties, about the contested premises, the plea of res judicata cannot be sustained.
It is an incontrovertible principle of law, that a plaintiff in a petitory action can only recover on showing a valid title in himself. In the present instance, the claimants of title have shown none to the land admitted to be in the possession of defendant, and no judgments in former cases between the same parties, relating to the thing at present in contest, , , , , . , , ,, ¶ * . 7. . nave been shown, which support the plea of res judicata*
it is, therefore, ordered, adjudged and decreed, that the ■judgment of the District Court be affirmed, with costs.